Stewart, J.,
delivered the opinion of the Court.
The deed reliedupon by the appellants by its terms and provisions, is evidently a mere contrivance on the part of the grantor, Bloomenour, to hinder and delay his creditors, and as to them void under the Statute of 13 Eliz., ch. 5.
It does not profess to convey all his real estate to the trustees.
However the fact may be, no terms to that effect are employed.
*528It provides for the retention by the grantor of all his real estate and household goods — -the rents of the real estate, if any, to be handed over to the trustees.
At his option he can rent the property, and pay over any rent collected; or he may retain it himself, and pay no rent. It also provides for the grantor to remain in pos- ■ session of his store room and stock of goods, with authority reserved to him to sell the goods for cash, until reduced to at least two thousand dollars less in value ; after which he is to go on with the business under the direction of the 'trustees.
The deed confers no authority’upon the trustees to make ■ sale of any of the property so long as he may carry on the business under the proposed arrangement, to their satisfacfaction.
The practical arrangement contemplated by the provisions of the deed, is, by virtue of its authority, to enable Bloomenour to continue his business of merchandising, without interference on the part of his creditors, until the ■debts are all paid in the manner indicated by him in the deed. If a bold scheme like this, to hinder and delay his creditors, and to make their rights of enforcing payment of their claims subordinate to the mode and process of payment, provided by the 'debtor, and grantor in the deed, is ■not in palpable and unquestionable violation of the provisions of the Statute of Elizabeth, and absolutely void as to his creditors, it is difficult to define what would be. No debtor has a right thus to prescribe terms to his creditors, and to interfere according to his own fancy with the appropriate collection of their debts.
The Statute of 13th Elizabeth, ch. 5', has been in operation more than three hundred years, having been enacted A. D. 1510, and perhaps since its existence, no case has been presented to any Court in England, or this ■.country, more grossly and clearly repugnant to its provisions.
*529(Decided 12th May, 1876.)
The very first case under this law, that of Twyne, a creditor of one Pierce, who purchased all his debtor’s property, in satisfaction of his claim, hut permitted him to remain in possession, settled one of the questions involved here, to wit: that the retention of the property by the debtor, was an unmistakable badge of fraud, sufficient in itself to avoid the sale.
The slightest comparison of this deed, with the provisions of the law, is sufficient to show its total invalidity so far as it undertakes to affect the claims of creditors.
The deed being void, per se, the conditions provided for therein, in regard to the trustees taking possession upon Bloomenour’s violation of the arrangement, cannot impart to it any validity.
The contingent provisions are in truth, additional objections. See Green & Trammel vs. Trieber, 3 Md., 11; American Exchange Bank vs. Inloes, 7 Md., 380 ; Malcolm vs. Hodges, 8 Md,., 418 ; Barnitz vs. Rice, 14 Md., 24; Blondheim vs. Moore, 11 Md., 376 ; Bridges vs. Hindes, 16 Md., 101; Whedbee vs. Stewart, 40 Md., 414.
But reference to authorities would seem to be unnecessary, as we have been referred to none to sustain the deed in question.
The Circuit Court committed no error in the granting of the plaintiff’s and in the rejection of the defendants’ prayers.

Judgment affirmed.